DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 4, line 7 to page 6, line 23, filed 27 April 2022, with respect to the 35 USC 102 and 103 rejections of claims 1-9 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-9 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the separator of claim 1 having the recited structure.

4.	Applicant’s arguments, see page 6, line 24 to page 8, line 11, filed 27 April 2022, with respect to the rejections of claims 10-17 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Pex et al. (US 2003/0121840 A1).


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pex et al. (US 2003/0121840 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Pex et al. (US 2003/0121840 A1) in view of Feng et al. (US 6,224763 B1).

With regard to claims 10, Pex et al. discloses a separator (1) capable of removing contamination from a fluid of a heat pump (e.g. filtering refrigerant) comprising a housing (4) having a hollow interior, a separation component (tubular membranes 9) mounted within the hollow interior, a metal connector (tube sheet 3, see paragraphs [0027] and [0047]) arranged at at least one end of the separation component for mounting the separation component within the hollow interior, and at least one vibration isolator (bottom gasket 6, see paragraph [0047]) mounted at an interface of the separation component (9) adjacent to the metal connector (3) (see Fig. 1) at Figs. 1 and 2, the abstract, and paragraphs [0001]-[0002], [0027] and [0046]-[0049].
With regard to the separator being for removing contamination from a fluid of a heat pump, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
	The Examiner notes that the gaskets of Pex et al. are seen as reading on the claimed vibration isolator. However, even if such is not the case, Feng et al. teaches providing gaskets that serve as vibration isolators in a membrane separator to absorb shocks during transportation or operation at the abstract and col. 6, lines 16-30.
	It would have been obvious to one of ordinary skill in the art to incorporate the gaskets that serve as vibration isolators of Feng et al. into the device of Pex to absorb shocks during transportation or operation of the device, as suggested by Feng et al. at col. 6, lines 16-30.

With regard to claim 11, Pex et al. discloses the at least one vibration isolator (gasket 6) being positioned at an intermediate portion of the separation components (offset from the end of membranes 9) at Figs. 1 and 2.

With regard to claims 12 and 13, Pex et al. discloses the separation component (membrane 9) being mounted within the hollow interior by at least one header plate (first feed tube sheet 42), wherein the vibration isolator (gasket 6) is mounted between the separation component (9) and the at least one header plate (42) at Fig. 1.

With regard to claim 14, Pex et al. discloses the at least one vibration isolator (gasket 6) being mounted at a portion of the separator fluidly connectable (at bottom channel 14, see Fig. 1 and paragraph [0048]) to a heat pump system at Fig. 1 and paragraph [0048].

With regard to claims 16 and 17, the gaskets of Pex et al. and/or Feng et al. are seen as reading on a vibration dampening pad made of flexible material since they function as a seal and absorb shocks.

7.	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2015/0053083 A1) in view of Pex et al. (US 2003/0121840 A1), or, alternatively over Taylor (US 2015/0053083 A1) in view of Feng et al. (US 6,224763 B1) and Pex et al. (US 2003/0121840 A1).

	With regard to claims 10, Taylor discloses a separator (10) capable of removing contamination from a fluid of a heat pump (e.g. degassing liquid refrigerant) comprising a housing (12, 14) having a hollow interior, a separation component (membrane cartridges 28 or 30) mounted within the hollow interior, a connector (tube sheets 54) arranged at at least one end of the separation component for mounting the separation component within the hollow interior, and at least one vibration isolator (gaskets, see paragraph [0015]) mounted at an interface of the separation component (at end plates 34 or 36 or central plate 24) adjacent to the connector (54) at Figs. 1 and 2, the abstract and paragraphs [0015] and [0025]-[0030].
With regard to the separator being for removing contamination from a fluid of a heat pump, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
	The Examiner notes that the gaskets of Taylor are seen as reading on the claimed vibration isolator. However, even if such is not the case, Feng et al. teaches providing gaskets that serve as vibration isolators in a membrane separator to absorb shocks during transportation or operation at the abstract and col. 6, lines 16-30.
	It would have been obvious to one of ordinary skill in the art to incorporate the gaskets that serve as vibration isolators of Feng et al. into the device of Taylor to absorb shocks during transportation or operation of the device, as suggested by Feng et al. at col. 6, lines 16-30.
	Taylor does not disclose the connector (tube sheets 54) being made from metal.
	Pex et al. discloses that membrane tube sheets can be formed from various materials, including metal at paragraph [0027].
	It would have been obvious to one of ordinary skill I the art to incorporate the metal material of Pex et al. into the tube sheet connectors of Taylor in that such is recognized as a suitable material for forming tube sheets. See MPEP 2144.07. Furthermore, one of ordinary skill in the art would recognize that metal could be used to form a tube sheet, in whole or in part, for increased mechanical strength.

With regard to claim 11, Taylor discloses the at least one vibration isolator (gaskets) being positioned at an intermediate portion of the separation components (at central plate 24) at Fig. 1.

With regard to claims 12 and 13, Taylor discloses the separation component (membrane cartridges 28 or 30) being mounted within the hollow interior by at least one header plate (end plates 34 or 36), wherein the vibration isolator (gasket) is mounted between the separation component and the at least one header plate at Fig. 1.

With regard to claim 14, Taylor discloses the at least one vibration isolator (gaskets) being mounted at a portion of the separator (gasket between the center membrane cartridge 28 and central plate 24 or end plate 34/36) fluidly connectable to the heat pump system at Fig. 1.

With regard to claim 15, Taylor discloses the at least one vibration isolator (gasket between an outer portion of outer membrane cartridge 28 and end plate 34 or 36) being mechanically connected, but not fluidly connected to the heat pump system at Fig. 1.
Feng et al. further teaches that the gasket can be provided on a shoulder flange (at Figs. 1 and 2 and col. 6, lines 16-30), such as surrounding the bolts in Taylor at Fig. 1.

With regard to claims 16 and 17, the gaskets of Taylor and/or Feng et al. are seen as reading on a vibration dampening pad made of flexible material since they function as a seal and absorb shocks.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 2, 2022